Order entered November 25, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-00693-CR

                                 RICHARD PIPER, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-58792-Q

                                            ORDER
       The Court REINSTATES the appeal.

       On October 30, 2014, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On November 22, 2014, we received the reporter’s record

and on November 24, 2014, we received the CD and DVD exhibits. Therefore, in the interest of

expediting the appeal, we VACATE the October 30, 2014 order requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    ADA BROWN
                                                              JUSTICE